                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 CHRISTOPHER LEE SCOTT,

               Plaintiff,

                      v.                           CAUSE NO. 3:19-CV-927-JD-MGG

 MATT HASSEL, et al.,

               Defendants.

                                 OPINION AND ORDER

       Christopher Lee Scott, a prisoner without a lawyer, filed a complaint (ECF 1)

against Marshall County Sheriff Matt Hassel and three jail officers based on his

treatment on August 24, 2019, when he was a pre-trial detainee at the Marshall County

Jail. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court

must review the merits of a prisoner complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief.

       On August 24, 2019, Officer Crawford was passing out clean clothing, but he

refused to give Scott clean clothing because he did not have any in Scott’s size. Scott

asked him repeatedly to provide him with clean clothing when it was available, but

Officer Crawford refused. At 2:30 p.m., count was being taken and Scott refused to
appear until he was given clothing. He eventually complied, but he was placed on

restrictions for thirty days because he initially refused. Scott asked Crawford to see a

sergeant, but he would not permit it. At 10:00 p.m., Officer Crawford went into Scott’s

cell and placed his hands on him “in a rude insolent manner tearing [his] blanket from

[him.] While Ofc[.] Rosinski and Ofc[.] Hancock ripped [him] from [his] bunk with the

help of Ofc[.] Crawford and threw [him] to the floor placing [him] in handcuffs because

[he] wanted clean clothing and to speak with a Sgt[.] about their actions.” (ECF 1 at 2.)

During the incident, Scott tore something in an area where double hernia surgery had

been performed, causing him great pain. Following the incident, Scott was placed in a

cell with an inmate that was on administrative segregation and should have been

housed alone. He was assaulted by that inmate, which caused him additional pain, and

as a result of that incident, fourteen days of segregation were added to his restrictions.

       Because Scott was a pretrial detainee on August 24, 2019, the court must assess

his claims under the Fourteenth Amendment instead of the Eighth Amendment. See

Mulvania v. Sheriff of Rock Island Cty., 850 F.3d 849, 856 (7th Cir. 2017). “[T]he Fourteenth

Amendment’s Due Process Clause prohibits holding pretrial detainees in conditions

that amount to punishment.” Id. “A pretrial condition can amount to punishment in

two ways: first, if it is imposed for the purpose of punishment, or second, if the

condition is not reasonably related to a legitimate goal—if it is arbitrary or

purposeless—a court permissibly may infer that the purpose of the government action

is punishment.” Id. A pretrial detainee can “prevail by providing only objective

evidence that the challenged governmental action is not rationally related to a


                                              2
legitimate governmental objective or that it is excessive in relation to that purpose.”

Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). Giving Scott the inferences to which

he is entitled at this stage of the proceedings, he has plausibly alleged a claim against

Officer Crawford, Officer Rosinski, and Officer Hancock for subjecting him to

conditions that amount to punishment on August 24, 2019, in violation of the

Fourteenth Amendment.

       As to Sheriff Hassel, Scott alleges only that he is in charge of the jail. There is no

general respondeat superior liability under 42 U.S.C. § 1983. “Only persons who cause or

participate in the violations are responsible.” George v. Smith, 507 F.3d 605, 609 (7th Cir.

2007). “[P]ublic employees are responsible for their own misdeeds but not for anyone

else’s.” Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009). Scott does not allege that

Sheriff Hassel was personally involved in the events giving rise to this lawsuit, and he

therefore cannot proceed against him.

       For these reasons, the court:

       (1) GRANTS Christopher Scott leave to proceed against Officer S. Crawford,

Officer C. Rosinski, and Officer Hancock in their individual capacity for compensatory

and punitive damages for subjecting Christopher Scott to conditions that amounted to

punishment on August 24, 2019, in violation of the Fourteenth Amendment;

       (2) DISMISSES all other claims;

       (3) DISMISSES Marshall County Sheriff Matt Hassel;

       (4) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Officer S. Crawford, Officer C. Rosinski, and Officer Hancock at the Marshall


                                              3
County Sheriff’s Department with a copy of this order and the complaint (ECF 1),

pursuant to 28 U.S.C. § 1915(d); and

      (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), that Officer S. Crawford, Officer

C. Rosinski, and Officer Hancock respond, as provided for in the Federal Rules of Civil

Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for which the plaintiff has been

granted leave to proceed in this screening order.

      SO ORDERED on November 12, 2019

                                                    /s/ JON E. DEGUILIO
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            4
